Citation Nr: 1043949	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected right ankle instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to January 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for right ankle instability, and assigned a 
noncompensable rating for that disability.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in October 2008 during the appeal; a transcript of 
that hearing is associated with the claims file.

This case was initially before the Board in January 2010 when it 
was remanded for additional development.  Specifically, the 
Veteran was to be afforded a VA examination.  The Veteran 
underwent such examination in April 2010 and his claim was 
readjudicated in September 2010.  The case has been returned to 
the Board for further appellate review at this time.  The Board 
finds that its remand order has been substantially complied with, 
and the Board may proceed to adjudication upon the merits at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).  




FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right ankle 
disability has not been manifested by marked or moderate 
limitation of motion, painful motion, or pain, weakness, fatigue, 
lack of endurance or incoordination on repetitive motion, and 
does not more closely approximate a disability of moderate 
severity; there is no x-ray evidence of arthritis of the right 
ankle.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
ankle instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Veteran's claim in this case arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records and statements 
from the Veteran and his representative, including testimony 
given at the DRO hearing in October 2008.

Furthermore, the Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

In this case, the Veteran has indicated in his numerous 
statements, as well as at his October 2008 DRO hearing, that he 
is entitled to a 10 percent rating for his right ankle because of 
the pain and instability that he suffers.  He believes that his 
symptoms are moderate in nature, and contends that it is moderate 
as shown in the March 2007 VA examination and in the March 2007 
x-rays.  He additionally contends that he was rated under the 
incorrect diagnostic code and believes that his disability is 
more appropriately evaluated under Diagnostic Code 5310, 
concerning Muscle Injuries of Group X, movements of the forefoot 
and toes, propulsion thrust in walking, and intrinsic muscles of 
the foot.

The Veteran was service connected for his right ankle disability 
in the April 2007 rating decision, at which time a noncompensable 
evaluation was assigned effective March 27, 2007-the day of his 
VA examination.  The Veteran has appealed his assignment of the 
initial noncompensable evaluation.  The right ankle disability 
has been rated under Diagnostic Code 5271.

The rating schedule provides for rating marked limitation of 
motion of an ankle as 20 percent disabling, and moderate 
limitation of motion as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For VA rating purposes, the full range of 
dorsiflexion of the ankle is to 20 degrees, and the full range of 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Additionally, under Diagnostic Code 5010, traumatic arthritis is 
to be rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(emphasis added).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion (emphasis added).  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

The Veteran underwent a VA examination of his right ankle in 
October 2005, which time he had a normal ankle examination.  The 
Veteran reported that his right ankle pain had resolved at that 
time.  Moreover, on examination, the right ankle was not 
ankylosed and there was 45 degrees of plantar flexion and 20 
degrees of dorsiflexion.

The Veteran's VA treatment records throughout the appeal period 
are negative for any complaints of or treatment for his right 
ankle, though he was treated for his left ankle on a few 
occasions.

The Veteran underwent another VA examination in March 2007.  At 
that time, he complained of numerous ankle sprains in service, 
resulting in instability in both ankles, but greater on the left.  
He stated that swelling occurred whenever he re-sprained his 
ankle.  The Veteran only wore a left ankle brace at that time, 
intermittently, and was running 1.5 miles three times a week, as 
well as working out on an elliptical machine, per his report.  He 
stated that he did not miss any work as a result of his right 
ankle disability in his job as a Physician's Assistant.  The 
Veteran did not complain of any pain or fatigability, but he did 
endorse some weakness in his ankles.  

On examination, the Veteran had a normal gait.  His right ankle 
did not have any edema, but there was tenderness to palpitation 
laterally and anterolaterally.  The Veteran was noted as having 
full, pain-free active and passive range of motion, with normal 
motor strength.  There was no pain, loss of motion, weakness, 
incoordination or fatigability on repetition.  The Veteran could 
perform heel lifts, but it was more difficult with his left ankle 
than with his right.  X-rays of the ankles demonstrated inversion 
stress applied showed instability or displacement of the talus.  
Additionally, the x-rays showed a slight widening of the right 
ankle joint laterally, suggesting some right lateral ligament 
disease.  The Veteran was diagnosed with instability in both 
ankles, left worse than right, due to repetitive ankle sprains.  
The laxity was demonstrated on x-ray.  

Following remand of the Veteran's claim in January 2010, the 
Veteran underwent another VA examination of his right ankle in 
April 2010.  At that time, he reported that he had begun wearing 
a lace-up ankle brace for his right ankle when it felt unstable.  
The Veteran also reported daily pain with occasional re-injuries.  
He noted a subjective feeling of instability of his right ankle.  
The Veteran reported not having any flare-ups or any effect on 
his activities of daily living or on his occupation.  The VA 
examiner noted that there was no prosthesis or neoplasms.  

On examination, the Veteran had a normal gait with a normal 
rotational axis of 10 degrees between the malleoli of the right 
ankle.  There was no swelling noted and he had a mildly positive 
drawer.  There was tenderness noted over the anterior talofibular 
and calcaneus fibular ligaments.  The Veteran's right ankle 
demonstrated 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion without any pain.  There was no additional 
incoordination, fatigue, weakness, or lack of endurance after 
repetitive use.  The VA examiner noted the Veteran's March 2007 
x-rays with a widening of the mortis laterally.  The Veteran was 
diagnosed with chronic right ankle sprain with instability.

Given the foregoing evidence, the Board finds that the Veteran's 
right ankle disability does not warrant a compensable evaluation.  
The clinical evidence indicates that the Veteran does not have 
any marked or moderate limitation in his range of motion in his 
right ankle.  There is also no indication of painful motion, or 
pain, incoordination, weakness or lack of endurance as a result 
of repetitive use of his right ankle.  See 38 C.F.R. §§ 4.40, 
4.45; Deluca, supra.  In fact, the Board notes that the Veteran 
specifically stated that his occupation and activities of daily 
living were not affected by his right ankle disability, and in 
fact he continued to run 1.5 miles three times a week and to work 
out on an elliptical machine in March 2007.  Such evidence does 
not more closely approximate to a moderate limitation of motion 
of the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Moreover, the Board notes that there is no evidence of any 
arthritis noted in the March 2007 x-rays.  Accordingly, 
Diagnostic Code 5003 and 5010 are not applicable in this case 
because there is no x-ray evidence of arthritis, nor is there any 
noted painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

Finally, with respect to the Veteran's contentions that his right 
ankle disability should be rated under Diagnostic Code 5310, the 
Board finds that such is not applicable, as that code section 
concerns the muscle group that encompasses the lower leg and 
foot.  The primary symptom associated with the Veteran's right 
ankle disability is instability or laxity, which is not a muscle 
injury.  There is no showing, for example, or any atrophy, loss 
of deep fascia, or impairment of muscle tonus, or any other signs 
associated with muscle injuries as set forth under 38 C.F.R. 
§ 4.56.  Thus, even if applied, Diagnostic Code 5310 would not 
enable a higher evaluation because moderate injury (as defined 
under 38 C.F.R. § 4.56(d)(2), involving the factors discussed 
above), as required to achieve a compensable rating, has not been 
shown. 

For the foregoing reasons, the Board finds that a compensable 
evaluation for the Veteran's service-connected right ankle 
instability is not warranted on the evidence of record and 
therefore must be denied.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5271.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability. Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected right ankle 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder. As the rating schedule 
is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.


ORDER

An initial compensable evaluation for service-connected right 
ankle instability is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


